Spain, J. (dissenting).
I respectfully dissent. Although I agree with the majority that CPLR 205 (a) should be liberally construed in order that disputes may be decided upon their merits (see, Dreger v New York State Thruway Auth., 81 NY2d 721, 724 [Kaye, J., dissenting]), we cannot create additions or exceptions which have not been expressly or impliedly included in the statute. In my view, the Court of Appeals’ ruling in George v Mt. Sinai Hosp. (47 NY2d 170) is fatal to plaintiffs attempt to resurrect this cause of action after voluntarily discontinuing the earlier proceeding as the stipulation of the parties does not contain an express reservation of plaintiffs rights pursuant to CPLR 205 (a) (id., at 180-181). Accordingly, I believe Supreme Court properly dismissed the complaint and would affirm its order.
Ordered that the order is reversed, on the law, with costs, and motion denied.